Citation Nr: 1037309	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 
38 U.S.C.A. § 1318.

3.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from April 1941 to January 
1942.  He died in March 2006.  The appellant, S.A.J., is one of 
the surviving daughters of the Veteran.  E.R., apparently her 
step sister, claims to have status as the guardian of the 
appellant.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating action of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.

The issue of entitlement to nonservice-connected death pension 
benefits is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in March 2006, and his death certificate 
lists the immediate cause of his death as cerebral ischemia, with 
Wernicke's encephalopathy listed as the condition leading to the 
cause of death.

2.  At the time of his death, the Veteran had no service-
connected disabilities.

3.  Cerebral ischemia and Wernicke's encephalopathy was not shown 
for years after service, and has not been medically linked to 
service. 

CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).

2.  Criteria for an award of DIC benefits have not been met.  38 
U.S.C.A. §§ 1318, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.22, 3.104, 3.105(e) (2009); 70 Fed. Reg. 72,211 (2005); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the initial 
RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case or 
supplemental statement of the case.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Here, the foregoing notice requirements were satisfied by an 
October 2009 letter, which informed the appellant and her claimed 
guardian of the evidence and information required to substantiate 
a DIC claim based on a condition not yet service connected, as 
service connection was not established for any disability during 
the Veteran's lifetime.  The claims were readjudicated in a July 
2010 supplemental statement of the case. 

Also, to whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  As will be discussed in 
the following decision, the Board is denying the appellant's 
claims.  As such, no ratings or effective dates will be assigned.

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  Neither the appellant 
nor her representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  In this regard, the Board 
notes that in an October 2009 letter, consistent with the Board's 
June 2009 remand, the RO asked the appellant to complete a 
release form so that hospital records at the time of the 
Veteran's death could be obtained.  The appellant did not provide 
this information, and in an October 2009 response, the 
appellant's claimed guardian indicated that there was no 
additional information or evidence to submit.  

The Board also observes that the Veteran was in receipt of Social 
Security Administration (SSA) benefits during his lifetime.  
Although the record does not reflect that the RO has made an 
attempt to obtain the Veteran's SSA records, the Board finds that 
they are not necessary to a decision on the claims before VA.  
Specifically, to the extent that the claims before VA are 
concerned with establishing a relationship between the disorders 
which caused the Veteran's death and his service, neither the 
appellant nor her representative has asserted that SSA records 
are necessary to the adjudication of this appeal.  Thus, the 
Board finds that remand to obtain SSA records would constitute a 
waste of judicial and administrative resources, and that a 
decision may be reached without the delay inherent in obtaining 
these records.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

A.  Service Connection For The Cause Of Death

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a pre-existing 
injury in the active military, naval or air service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be 
determined by the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  See Id.

The Veteran died in March 2006; and his death certificate lists 
the immediate cause of death as cerebral ischemia, with 
Wernicke's encephalopathy listed as the condition leading to the 
cause of death.  At the time of his death, the Veteran was not 
service-connected for any disability.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the Veteran's death.

The service treatment records are silent for complaints, 
findings, or treatment for cerebral ischemia or Wernicke's 
encephalopathy, or any related symptoms such as impairment in 
vision or gait, or short-term memory loss.  In this regard, the 
Board notes a November 1941 treatment record, which reflects that 
the Veteran reported headaches and dizziness since a head trauma 
several years earlier.  Skull X-rays at that time were normal, 
and the clinical diagnosis was epilepsy.  

The earliest description of cerebral ischemia or Wernicke's 
encephalopathy is the March 2006 Death Certificate, which does 
not indicate any link between these conditions and the Veteran's 
period of active military service.  This lengthy period without 
post-service treatment (i.e., 65 years after discharge from 
service) weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board recognizes the appellant's contentions that the 
Veteran's death was etiologically related to his period of active 
service.  See September 2006 Notice of Disagreement.  While the 
appellant may sincerely believe that the Veteran's cerebral 
ischemia and Wernicke's encephalopathy is related to his service, 
she is not competent to express a medical causation opinion or to 
observe when these conditions were first manifest, because she 
does not possess the requisite medical training and expertise.  
Additionally, although the appellant is competent to describe her 
observations of the Veteran's symptoms since service, she has not 
done so in this case.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Accordingly, her opinion is insufficient to provide the 
requisite nexus between the Veteran's service and the cause of 
his death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In short, there is no competent evidence suggesting a link 
between the Veteran's time in service and his cerebral ischemia 
or Wernicke's encephalopathy.  Thus, based on the medical 
evidence before the Board, there is no indication that a 
disability incurred in the Veteran's service was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  As such, the criteria for service connection for the 
cause of the Veteran's death have not been met, and the 
appellant's claim is, therefore, denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
does not apply.  See Gilbert, 1 Vet. App. at 58.  

B.  DIC Under 38 U.S.C.A. § 1318

Even if a Veteran's service connected disability did not directly 
cause a Veteran's death, VA will pay DIC benefits to the 
surviving child of a deceased Veteran who was in receipt of, or 
entitled to receive compensation, at the time of his death for a 
service-connected disability that was rated totally disabling 1) 
if the disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; 2) if the 
disability was rated by the VA as totally disabling continuously 
since the Veteran's release from active duty and for at least 5 
years immediately preceding death; or 3) if the Veteran was a 
former prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a period 
of not less than one year immediately preceding death.  38 
U.S.C.A. § 1318(b).

For purposes of this section, "entitled to receive" means that 
at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA but was not receiving 
compensation because: (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. 5314 to offset an indebtedness of 
the Veteran; (3) the Veteran had applied for compensation but had 
not received total disability compensation due solely to clear 
and unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; (4) 
the Veteran had not waived retired or retirement pay in order to 
receive compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding 
payments because the Veteran's whereabouts was unknown, but the 
Veteran was otherwise entitled to continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

The appellant in this case is not entitled to DIC benefits under 
38 U.S.C.A. § 1318 because the Veteran did not meet any of the 
criteria in the applicable statute and regulation at the time of 
his death.  At the time of the Veteran's death in March 2006, he 
had no service-connected disabilities.  Thus, the requirement 
that a total disability rating be in existence for at least 10 
consecutive years prior to death was not met.  There is no 
evidence or allegation that any other theory of entitlement to 
benefits under 38 U.S.C.A. § 1318 or 38 C.F.R. § 3.22 is 
applicable in this case, to include that there was clear and 
unmistakable error in a prior final rating decision.

Accordingly, entitlement to DIC under 38 U.S.C.A. § 1318(b) must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. 
§ 1318(b) is denied.

REMAND

The appellant seeks death pension benefits.

Death pension benefits are generally available for surviving 
children of a Veteran, as a result of the Veteran's nonservice-
connected death.  38 U.S.C.A. § 1542.  An appellant is entitled 
to such benefits if the Veteran served for 90 days or more, part 
of which was during a period of war; or, if the Veteran served 
during a period of war and was discharged from service due to a 
service-connected disability or had a disability determined to be 
service-connected, which would have justified a discharge for 
disability; and, the surviving child's income or the income of 
the surviving child and any person with whom the child is 
residing who is legally responsible for the child's support does 
not exceed certain limits.  38 U.S.C.A. 
§ 1542; 38 C.F.R. § 3.3(b)(4).

Entitlement to VA death benefits as a "child" of a Veteran 
requires the appellant to be an eligible child of a Veteran.  The 
term "child" means an unmarried person who is a legitimate or 
illegitimate child who is under the age of 18 years; or who, 
before reaching the age of 18 years, became permanently incapable 
of self-support; or who, after reaching the age of 18 years and 
until completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at an 
approved educational institution.  38 U.S.C. § 101(4); 38 C.F.R. 
§ 3.57(a)(1).

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of her 18th birthday.  It is that condition which determines 
whether entitlement to the status of "child" should be granted.  
See Dobson v. Brown, 4 Vet. App. 443 (1993).

The rate of death pension to be paid to the surviving child of a 
Veteran with no personal custodian amounts to the difference 
between the maximum annual pension rate (MAPR) for an individual 
surviving child and the child's countable annual income.  38 
C.F.R. §§ 3.21, 3.24(b).  For a surviving child who is in the 
custody of a personal custodian (i.e. a person legally 
responsible for the child's support), pension will be paid at a 
rate equal to the difference between the MAPR for a surviving 
spouse and one child and the sum of the annual income for such 
child and the personal custodian, or, the maximum annual pension 
rate for an individual surviving child, whichever is less.  38 
C.F.R. § 3.24(c).  If the countable income of the child, or of 
the child and the personal custodian, exceeds the applicable 
MAPR, pension will not be paid.  38 C.F.R. §§ 3.23, 3.24.

It is established by evidence in the record that the appellant is 
the Veteran's daughter, and that she was born in December 1962 
and turned 18 years of age in December 1980.  Medical evidence on 
file reflects that her diagnosed conditions include moderate 
mental retardation.  The evidence also includes lay statements by 
family members stating that the appellant has always been 
mentally impaired.  It appears that the RO has found this 
evidence to be sufficient to establish the appellant as a "child" 
of the Veteran for VA purposes under 38 U.S.C.A. 
§ 101(4)(a)(ii) and 38 C.F.R. §§ 3.57(a)(1).

The appeal in this case is limited to the narrow issue of whether 
the appellant satisfies the income requirements for death pension 
benefits eligibility.  In the Board's June 2009 remand, the RO 
was specifically directed to indicate "the method of calculating 
the maximum annual pension rate applicable to the appellant" in 
readjudicating her claim for death pension.  In a July 2010 
supplemental statement of the case, the RO continued its denial 
of death pension benefits, stating that the evidence did not show 
income which meets the statutory requirements.  Significantly, 
however, there is no indication of what income limit was being 
applied to the claim, as requested by the Board, and, 
specifically, whether the RO applied the income limit for a child 
with no personal custodian, or the income limit for a child in 
the custody of a person legally responsible for the child's 
support.  In this regard, the Board notes that while E.R. claims 
to be the guardian of the appellant, and has acted as such 
throughout the course of the appeal (both the Notice of 
Disagreement and Substantive Appeal were signed by E.R. not the 
appellant), to date, the record contains no evidence confirming 
her claimed status as the appellant's legal guardian.  On remand, 
a determination as to E.R.'s status as a custodian/guardian 
should be clearly made to ensure the correct income limit is 
being applied to the claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO should make a determination as to 
whether E.R. is the legal 
custodian/guardian of the appellant.

2.	 Once the above development, and any 
additional notice or other development as 
may be indicated, has been conducted, the 
RO should readjudicate the appellant's 
claim of entitlement to death pension 
benefits.  In so doing, it should be 
indicated whether the income limit being 
applied to the claim is for a child 
without a personal custodian/guardian or 
for a child in the custody of a person 
legally responsible for the child's 
support.

3.	If the decision remains adverse to the 
appellant, she, her guardian, and her 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


